     Case 3:19-cv-01599-BAS-RBM Document 34 Filed 11/19/20 PageID.220 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10
11    KAI COLLIER,                                      Case No. 19-cv-1599-BAS-RBM
12                                   Plaintiff,
                                                        ORDER GRANTING JOINT
13          v.                                          MOTION FOR LEAVE TO FILE
                                                        THIRD AMENDED COMPLAINT
14    CALIFORNIA DEPARTMENT OF                          (ECF No. 33)
      CORRECTIONS AND
15
      REHABILITATION, et al.,
16
                                   Defendant.
17
18
19         On November 20, 2019, Plaintiff Kai Collier filed his Second Amended Complaint
20   against Defendants California Department of Corrections and Rehabilitation, Officer John
21   Huerta, Sergeant Jessie Romero, and Does 1–20 for wrongful death of Plaintiff’s son, the
22   late Christian Collier, who was an inmate at Defendants’ Centinela State Prison. (Second
23   Am. Compl. (“SAC”), ECF No. 13.) The SAC alleges that Defendants failed to give
24   Christian Collier medical attention while he exhibited symptoms of overdose from
25   methamphetamine and eventually died from the overdose. (Id.)
26         Since the filing of the SAC, the Court temporarily stayed discovery to address the
27   concerns stemming from the rise of the COVID-19 pandemic. (Order Granting Joint Mot.
28   to Stay Proceedings, ECF No. 22.) The Court lifted the stay on September 30, 2020, upon

                                                  -1-
                                                                                      19cv1599
     Case 3:19-cv-01599-BAS-RBM Document 34 Filed 11/19/20 PageID.221 Page 2 of 2



 1   the parties’ joint request, and allowed the discovery to proceed. (Order Lifting Stay, ECF
 2   No. 31.)
 3         In the present stipulation, the parties express their agreement that Plaintiff be granted
 4   leave to file a Third Amended Complaint to add six additional individual Defendants:
 5   R. Davila; A. Hernandez; A. Navarro; J. Estrada; A. Beltran; and A. Macias. (Stipulation
 6   to Amend Compl., ECF No. 33.) Courts “should freely grant leave [to amend] when justice
 7   so requires.” Fed. R. Civ. P. 15(a)(2). The Court finds it appropriate to allow Plaintiff to
 8   amend the complaint and GRANTS Plaintiff leave to amend her pleading. Plaintiff is
 9   ORDERED to file the Third Amended Complaint attached to the stipulation on or before
10   November 30, 2020.
11
12         IT IS SO ORDERED.
13
14   DATED: November 19, 2020
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 -2-
                                                                                            19cv1599
